DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to an amendment filed on 11/24/2021. As directed by the amendment, claims 1-19 were canceled, claims 20, 24-26, 32-34, 36-37 and 39 were amended, and no new claims were added. Thus, claims 20-39 are pending for this application.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Sonnenberg on 12/6/2021.
The application has been amended as follows:  
In the claims: 
In claim 20 lines 23 and 25, “where” has been changed to --wherein--.
In claim 25 line 2, “are within” has been changed to --is within--.
In claim 25 line 4, “where” has been changed to --wherein--.
In claim 26 lines 2 and 4, “where” has been changed to --wherein--.
In claim 27 line 7, “where” has been changed to --wherein--.
In claim 27 line 10, “the spine” has been changed to --a spine--.
In claim 28 line 2, “where” has been changed to --wherein--.
In claim 29 line 4, “an area of skin that covers an upper part of a spine” has been changed to -- an area of the skin that covers an upper part of the spine--.
In claim 32 line 5, “where” has been changed to --wherein--.
In claim 33 line 3, “where” has been changed to --wherein--.
In claim 34 lines 3 and 7, “where” has been changed to --wherein--.
In claim 36 line 7, “where” has been changed to --wherein--.
In claim 37 lines 2 and 3, “skin of the patient covering an upper part of a spine” has been changed to --the skin of the patient covering an upper part of the spine--.
In claim 38 line 3, “skin of the patient” has been changed to --the skin of the patient--.
In claim 38 line 11, “where” has been changed to --wherein--.
In claim 39 line 5, “where” has been changed to --wherein--.
 
Allowable Subject Matter
Claims 20-39 are allowed. 
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785